

116 HR 5626 IH: Eliminating the HHS Discrimination Division Act of 2020
U.S. House of Representatives
2020-01-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5626IN THE HOUSE OF REPRESENTATIVESJanuary 16, 2020Mrs. Hayes introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo abolish the Conscience and Religious Freedom Division in the Office of Civil Rights of the
			 Department of Health and Human Services, and for other purposes.
	
 1.Short titleThis Act may be cited as the Eliminating the HHS Discrimination Division Act of 2020. 2.Abolishment of Conscience and Religious Freedom Division (a)In generalEffective on the date that is 30 days after the date of enactment of this Act, the Conscience and Religious Freedom Division in the Office of Civil Rights of the Department of Health and Human Services is abolished.
 (b)No substantially similar divisionNo Federal funds may be used to establish or operate any substantially similar division, agency, or office with respect to the programs and activities of the Department of Health and Human Services.
 (c)TransitionBefore the effective date specified in subsection (a), the Secretary of Health and Human Services shall take such actions as may be necessary to transfer the assets, personnel, and liabilities of the Conscience and Religious Freedom Division to other agencies and offices of the Department of Health and Human Services.
			